DETAILED ACTION
This action is responsive to the response filed on 10/15/2020. Claims 1-18 are pending in the case. Claims 1, 7 and 13 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
 
Response to Amendment
Applicant’s amendments are sufficient to overcome the rejection of Claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Therefor the corresponding rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 11-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ingrassia, Jr. et al. (US 20120079017 A1, cited in previous Office Action), hereinafter Ingrassia, in view of Buchanon (US 8554265 B1, cited in previous Office Action), hereinafter Buchanon, Takatsuka (US 20070061497 A1, cited in previous Office Action), hereinafter Takatsuka and Marriott et al. (US 20060265637 A1, cited in previous Office Action), hereinafter Marriott.

Regarding Claim 1, Ingrassia teaches:
A method for presenting audio content, the method comprising: causing, using a hardware processor, a first user interface to be presented on a user device that indicates a plurality of categories of audio content, (See FIG. 8, displaying one example of a set of compilation parameters in accordance with some embodiments of the podcast parsing application... any suitable combination of user input may be received by the podcast parsing application to indicate compilation parameters [0074],  Compilation parameters may include content information such as… content tags, content keywords, content provider information, content author, genre,… person name, audio type,…  and any other information related to podcast content. [0048])
wherein the first user interface includes (i) a category layer corresponding to a selected category and (See FIG. 8, a set of compilation parameters in accordance with some embodiments of the podcast parsing application... various fields may be displayed by the podcast parsing application, allowing user input (e.g., text fields or selectable menus). [0074], search parameters may include... genre 820… The podcast parsing 
a selected duration from the plurality of categories of audio content, (See FIG. 8, The podcast parsing application may allow compilation play length to be specified as shown by field 805, in various format (e.g., format menu field 806). Field 806 is shown with a pull-down menu option, but may be any type of selectable option. [0075] Compilation parameters may include content information such as... portion play length, compilation play length... and any other information related to podcast content. [0048] In the particular example shown by screen 800, the podcast parsing application has received user indication to generate a compilation that has a play length of 25 minutes as shown in field 805, including 2 to 6 portions as selected in fields 838 and 840 [0077] the podcast parsing application may identify portions of a particular genre having fifteen to twenty minute play lengths. Any combination of suitable compilation parameters may be used to identify podcast portions for compilation. [0050])
wherein selecting the category layer causes an episode user interface to be presented that includes identified episodes corresponding to the selected category and the selected duration and (various fields may be displayed by the podcast parsing application, allowing user input (e.g., text fields or selectable menus). Any suitable combination of user input may be received by the podcast parsing application to indicate compilation parameters [0074], podcast parsing application may use compilation parameters to identify base podcasts [0049], the podcast parsing application may identify base podcasts based on the generated compilation parameters [0079] See FIG. 10, the podcast parsing application may display… a listing of the 
(ii) a player layer that… presents a player window including controls for playing one of the identified episodes from the category layer; (all functions and options related to consuming podcasts known in the art may be available at any step of the podcast parsing application. For example, the exemplary screens shown in FIGS. 8-11, may include commands for playing, rewinding, fast forwarding, pausing, stopping, any other suitable functionality directed to a podcast or portion of podcast content, or any combination thereof [0073] In some embodiments, the podcast parsing application may initiate playback when generation of the compilation podcast is complete. In some embodiments, the podcast parsing application may display a link, icon URL address, or other suitable availability indicator associated with the compilation podcast, or otherwise provide options for one or more users to consume the compilation podcast. In some approaches, the podcast parsing application may initiate playback of the compilation podcast in response to a user selection of an availability indicator. [0057])
… causing a second user interface to be presented on the user device that indicates a plurality of durations of audio content; (See FIG. 8, The podcast parsing application may allow compilation play length to be specified as shown by field 805, in various format (e.g., format menu field 806). Field 806 is shown with a pull-down menu option, but may be any type of selectable option. [0075] Compilation parameters may 
receiving, via the second user interface, an indication of the selected duration of audio content, wherein the selected duration indicates a minimum duration of audio content and a maximum duration of audio content; (In the particular example shown by screen 800, the podcast parsing application has received user indication to generate a compilation that has a play length of 25 minutes as shown in field 805, including 2 to 6 portions as selected in fields 838 and 840 [0077] the podcast parsing application may identify portions of a particular genre having fifteen to twenty minute play lengths. Any combination of suitable compilation parameters may be used to identify podcast portions for compilation. [0050])
in response to receiving an indication of a selected category via the first user interface: (See FIG. 8, search parameters may include... genre 820… The podcast parsing application may allow search parameters to be specified by… pull-down menu… any other suitable selection technique or any combination thereof. [0075])
identifying a group of candidate audio content shows based at least on whether a category associated with each show in the group of candidate audio content shows matches the category selected via the first user interface; (podcast parsing application may use compilation parameters to identify base podcasts [0049], the podcast parsing application may identify base podcasts based on the generated compilation parameters [0079])
selecting a subset of shows of the group of candidate audio content shows; (The podcast parsing application may identify the set of base podcasts based on search 
identifying a group of candidate episodes associated with the subset of shows; (identify podcast portions… based in part on the base podcasts, the compilation parameters, user input, automatic determinations, any other suitable criteria or combination of criteria thereof [0050])
selecting a subset of episodes of the group of candidate episodes based at least on whether a duration of each episode in the subset of episodes is greater than the minimum duration and less than the maximum duration corresponding to the duration selected via the second user interface; (Portions may be identified based on compilation parameters such as portion play length, compilation play length, genre... or any combination thereof. For example, the podcast parsing application may identify the most popular portions having play lengths that cumulatively fit into a particular compilation play length. In a further example, the podcast parsing application may identify portions of a particular genre having fifteen to twenty minute play lengths. Any combination of suitable compilation parameters may be used to identify podcast portions for compilation. [0050])
ranking the subset of episodes; and (Portions may be identified based on compilation parameters such as... sorting criteria, statistical parameters, popularity, user recommendations, or any other suitable compilation parameters or any combination thereof [0050], The podcast parsing application may identify portions based on the 
causing indications of the subset of episodes to be presented in the episode user interface presented on the user device, wherein the indications of the subset of episodes are presented based on the ranking; and (See FIG. 10, the podcast parsing application may display… a listing of the identified podcast portions [0084], The podcast parsing application may display a listing of identified portions, arranged in a vertical list, sorted by date, as shown by display region 1020 [0085] sort the identified portions based on one or more information fields 1036 [0086])
… causing the player window to be presented, wherein the player window includes controls for playing an episode associated with a first category of the plurality of categories and within the selected duration. (all functions and options related to consuming podcasts known in the art may be available at any step of the podcast parsing application. For example, the exemplary screens shown in FIGS. 8-11, may include commands for playing, rewinding, fast forwarding, pausing, stopping, any other 

As shown above, Ingrassia teaches receiving, via the first user interface, an indication of a selected category of the plurality of categories of audio content, and teaches that the identifying a group of candidate audio content shows…, selecting a subset of shows…, selecting a subset of episodes…, ranking the subset of episodes, and causing indications of the subset of episodes to be presented in the episode user interface… are in response to receiving the indication of the selected category via the first user interface. Ingrassia also teaches causing a second user interface to be presented on the user device that indicates a plurality of durations of audio content, however, Ingrassia may not explicitly disclose that causing the second user interface to be presented on the user device is in response to receiving an indication of a selected category via the first user interface (emphasis added).

Buchanon teaches:
causing, using a hardware processor, a first user interface to be presented on a user device that indicates a plurality of categories of audio content, wherein the first 
wherein selecting the category layer causes an episode user interface to be presented that includes identified episodes corresponding to the selected category and the selected duration and… (causes a list of broadcasts to be displayed in a screen display 56… the highest-rated 20 broadcasts that are classified in the subscriber's selected genre (selected as described above with regard to FIG. 5) are displayed... Screen display 56 provides the title of each broadcast along with the creator's name or avatar (i.e., a graphic or icon representing the creator), but in other embodiments of the invention any other suitable information can be provided. [col. 7, lines 9-34])
in response to receiving an indication of a selected category via the first user interface: causing a second user interface to be presented on the user device that indicates a plurality of durations of audio content; receiving, via the second user interface, an indication of the selected duration of audio content, wherein the selected 
…
ranking [a] subset of episodes; and causing indications of the subset of episodes to be presented in the episode user interface presented on the user device, wherein the indications of the subset of episodes are presented based on the ranking; … (causes a list of broadcasts to be displayed in a screen display 56… the highest-rated 20 broadcasts that are classified in the subscriber's selected genre (selected as described above with regard to FIG. 5) are displayed... Screen display 56 provides the title of each broadcast along with the creator's name or avatar (i.e., a graphic or icon representing the creator), but in other embodiments of the invention any other suitable information can be provided. [col. 7, lines 9-34])


One would have been motivated to make such a modification to provide a versatile method and system for distributing content to mobile wireless devices (Buchanon [col. 2, lines 9-13]).

Also, Ingrassia teaches that the first user interface includes a player layer that presents a player window including controls for playing one of the identified episodes from the category layer, and causing the player window to be presented, wherein the player window includes controls for playing an episode associated with a first category of the plurality of categories and within the selected duration, but Ingrassia may not explicitly disclose:
a player layer that, upon selection, presents a player window including controls for playing one of the identified episodes from the category layer; (emphasis added)
in response to receiving a selection of the player layer of the first user interface, causing the player window to be presented, wherein the player window includes controls for playing an episode associated with a first category of the plurality of categories and within the selected duration. (emphasis added)

Takatsuka teaches:
causing, using a hardware processor, a first user interface to be presented on a user device that indicates a plurality of categories of audio content, wherein the first user interface includes (i) a category layer corresponding to a selected category… (See FIG.s 10A-10C and 12C, the names of artists are sorted and listed on the display [0121], FIG. 12C shows an example of play based on a genre tree. In this case, Genre R is designated based on a user's operation, and the contents belonging to the designated Genre R are searched from the database, and the contents are automatically and sequentially played in accordance with the list of contents to be played, which is created based on the search result [0136], the selected contents P is preview-played. The display section 10 still displays the artist link screen, and the playing contents display part 71B displays the preview-played contents [0125])
wherein selecting the category layer causes an episode user interface to be presented that includes identified episodes corresponding to the selected category… (See FIG.s 12C and 19, FIG. 12C shows an example of play based on a genre tree. In this case, Genre R is designated based on a user's operation, and the contents belonging to the designated Genre R are searched from the database, and the contents are automatically and sequentially played in accordance with the list of contents to be 
and (ii) a player layer that, upon selection, presents a player window including controls for playing one of the identified episodes from the category layer; (See FIG.s 10A-10C and 12C, the names of artists are sorted and listed on the display [0121], FIG. 12C shows an example of play based on a genre tree. In this case, Genre R is designated based on a user's operation, and the contents belonging to the designated Genre R are searched from the database, and the contents are automatically and sequentially played in accordance with the list of contents to be played, which is created based on the search result [0136], the selected contents P is preview-played. The 

Takatsuka suggests:
in response to receiving a selection of the player layer of the first user interface, causing the player window to be presented, wherein the player window includes controls for playing an episode associated with a first category of the plurality of categories... (See FIG. 7D, the processing moves to step S27 where whether the play mode is to be moved from the preview-play mode to the normal-play mode or not [0128] Performing a confirmation operation on selected contents during preview-play may change the contents play mode from the preview-play to the normal-play After the transition from the preview-play to the normal-play, the display on the display section 10 may be switched to the display indicating that the normal-play mode is currently on as shown in the example in FIG. 7D. In the example in FIG. 7D, the text, "Now Playing" indicates that the normal-play is on, and the attribute information of the contents indicated by the contents name, "CCCCC", being played is displayed [0113])

Marriott teaches:
causing, using a hardware processor, a first user interface to be presented on a user device that indicates a… [first category] of audio content, wherein the first user interface includes (i) a category layer corresponding to a selected category and a… duration from the… [first category] of audio content,… and (ii) a player layer that, upon selection, presents a player window including controls for playing one of the identified 
in response to receiving a selection of the player layer of the first user interface, causing the player window to be presented, wherein the player window includes controls for playing an episode associated with a first category of [a] plurality of categories and within the… duration. (See FIG. 3E, the podcast playing window 340 can be produced in response to the selection of the play request selectable item 339. The podcast playing window 340 presents an example of initial metadata on a display screen on the portable media device. In this example, the metadata includes a podcast name 341 ("Mac Attack"), an episode name 342 ("Musicians Take Note"), a publication date 343 ("Jan. 31, 2005"), and a first image 344. The podcast playing window 340 also includes an episode index number 345. In this example, the episode index number 345 indicates "6 of 8" meaning that the sixth of eight available episodes of the podcast is being played. Still further, the podcast playing window 340 can include play time feedback 346 including a progress bar 347. [0067])

Given that Ingrassia teaches, in some embodiments, the podcast parsing application may display a link, icon URL address, or other suitable availability indicator associated with the compilation podcast, or otherwise provide options for one or more users to consume the compilation podcast. In some approaches, the podcast parsing 

One would have been motivated to make such a modification because it is desirable to propose a player and playing method and program, which can automatically start playing contents meeting user's preference with no operation by a user (Takatsuka 

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Ingrassia teaches:
wherein ranking the subset of episodes is based on categories of shows a user of the user device has previously… viewed. (Portions may be identified based on compilation parameters such as... sorting criteria, statistical parameters, popularity, user recommendations, or any other suitable compilation parameters or any combination thereof [0050], The podcast parsing application may identify portions based on the compilation parameters, search results, including tagging information, popularity information, viewing history, user input, any other suitable criteria or any combination thereof. [0056], For example, the podcast parsing application may identify the most popular portions having play lengths that cumulatively fit into a particular compilation play length. In a further example, the podcast parsing application may identify portions of a particular genre having fifteen to twenty minute play lengths. Any combination of suitable compilation parameters may be used to identify podcast portions for compilation. [0050] Hierarchy information may be included in the compilation parameters, and may be used by the podcast parsing application for ranking or sorting identified base podcasts or portions. [0048])

has previously listened to. (emphasis added).

Takatsuka teaches:
Wherein a ranking of a subset of episodes is based on categories of shows a user of the user device has previously listened to. (the play-start contents may be selected based on the genre having played most among contents played from the start of the player 1 until the end of the play in accordance with a user's operation. For example, when contents belonging to Genre R among played contents are played most, the contents belonging to the Genre R is searched from the auto-play playlist, and the contents played at the oldest time among the searched contents may be determined as the play-start contents. In the same manner, the play-start contents may be selected by using information such as an album recording contents and/or an artist corresponding to contents and based on the information on multiple pieces of played contents [0157], The Contents P, Q, R and S are sorted in the decreasing order of rating based on the attribute information table 30. In this case, the field, "HISTORY OF PLAY", on the attribute information table 30 is used as the item to be rated, and the contents are sorted in the decreasing order of the frequency of play... Alternatively, the degree of favorite may be rated based on the number of times of playing or skipping each contents, which is obtained from the history of play [0124] The field, "RATING" is how much a user prefers the contents ( called degree of favorite hereinafter) of a given record, for example. For example, the degree of favorite may be calculated based on 

Given that Ingrassia teaches any combination of suitable compilation parameters may be used to identify podcast portions for compilation, including viewing history, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ranking of the subset of episodes, of Ingrassia, to include being based on categories of shows a user of the user device has previously listened to, as taught by Takatsuka.

One would have been motivated to do so because it is desirable to propose a player and playing method and program, which can automatically start playing contents meeting user's preference with no operation by a user (Takatsuka [0013]) and the user can continuously enjoy contents fitting to the user's preference (Takatsuka [0158])

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Ingrassia teaches:


Regarding Claim 5, the rejection of Claim 1 is incorporated.
Ingrassia teaches:
for an episode included in the group of candidate episodes, identifying a portion of the episode, wherein the portion of the episode includes audio content of a particular type; and (extracting a portion of podcast content…  extraction parameters collectively represent information used by the podcast parsing application to identify a base podcast at step 704, identify portions of interest within the base podcast at step 706, extract the portions of interest at 708, and provide the extracted portions to a user at step 710... Hierarchy information may be included in the extraction parameters, and may be used by the podcast parsing application for selecting identified base podcasts... Extraction parameters may include content information such as... audio type, [0062], [0068], The podcast parsing application may tag portions of the podcast in accordance with the results of audio processing techniques. [0060])
generating a trimmed version of the episode that includes the identified portion of the episode, (extract portions of podcast content… based in part on the identified 
wherein the trimmed version of the episode is included in the subset of episodes. (See FIG. 10, the podcast parsing application may display… a listing of the identified podcast portions [0084], The podcast parsing application may display a listing of identified portions, arranged in a vertical list, sorted by date, as shown by display region 1020 [0085] sort the identified portions based on one or more information fields 1036 [0086])

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Ingrassia teaches:
wherein identifying the group of candidate episodes is based on an RSS feed associated with shows in the subset of shows. (Podcasts are available from provider websites, and are typically provided to users or subscribers as Really Simple Syndication (RSS) feeds. Various user devices can be used for receiving these RSS feeds, and are adapted for providing audio output, video output or both to users [0002], user device 102 may include client software and input/output (I/O) communication interfaces that accept RSS feeds [0029], Server 122 may be capable of uploading, downloading, storing, securing, streaming, RSS feeding, accessing or otherwise providing or retrieving data to and from user device 102 [0037])

Regarding Claim 7, Ingrassia teaches:

The remaining limitations are substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 13, Ingrassia teaches:
A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting audio content, the method comprising: (See FIG.s 1-3, a diagram of an illustrative media delivery system... User device 102 may include processing equipment (e.g., a processor, parallel processors, local processor, remote processor, multiple processors), memory hardware, communications interfaces, any other hardware components, or suitable combinations thereof [0029])
The remaining limitations are substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claims 8 and 14, the rejection of Claims 7 and 13 are incorporated.
Claims 8 and 14 are substantially the same as Claim 2 and are therefore rejected under the same rationale as above.

Regarding Claims 9 and 15, the rejection of Claims 7 and 13 are incorporated.
Claims 9 and 15 are substantially the same as Claim 3 and are therefore rejected under the same rationale as above.

Regarding Claims 11 and 17, the rejection of Claims 7 and 13 are incorporated.
Claims 11 and 17 are substantially the same as Claim 5 and are therefore rejected under the same rationale as above.

Regarding Claims 12 and 18, the rejection of Claims 7 and 13 are incorporated.
Claims 12 and 18 are substantially the same as Claim 6 and are therefore rejected under the same rationale as above.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ingrassia, Buchanon, Takatsuka and Marriott as applied to claims 1, 7 and 13 above, and further in view of Reitan (US 20130226758 A1, cited in previous Office Action), hereinafter Reitan.

Regarding Claim 4, the rejection of Claim 1 is incorporated.
In a first interpretation, in which, “news-related content” is news programming, Ingrassia teaches:


In an alternative interpretation in which “news-related content” is real-time or near-real-time content.
Reitan teaches:


Given that Ingrassia teaches that the podcast parsing application may identify the set of base podcasts based on search results, popularity information, viewing history, any other information or any combination thereof (Ingrassia [0055]), and sorting criteria may be podcast title, genre, portion play length, hierarchy designation, creation date, download date, statistical parameters, popularity, user recommendations, any other suitable criteria or any combination thereof (Ingrassia [0049]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the criteria for the group of candidate audio content shows are identified based on whether episodes associated with each show in the group of 

One would have been motivated to make such a modification so that instead of requiring interaction with a computer program to access social media or other specific user interests, each user or group of users is able to initially select the type of media that they would like to access and the media will be presented as a passive information broadcast that allows the viewer to "opt-in" to interaction at any time (Reitan [0811]).

Regarding Claims 10 and 16, the rejection of Claims 7 and 13 are incorporated.
Claims 10 and 16 are substantially the same as Claim 4 and are therefore rejected under the same rationale as above.

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive.
On page 9 of the response, Applicant submits, “the Examiner correctly acknowledges that "Ingrassia may not explicitly disclose: wherein the first user interface includes an indication of a minimized user interface corresponding to a player window; [and] in response to receiving a selection of the indication of the minimized user interface corresponding to the player window, causing a fourth user interface corresponding to the player window to be presented, wherein the 
While Ingrassia may not explicitly disclose the above, previous limitations argued by Applicant, Ingrassia does teach that the exemplary screens shown in FIGS. 8-11, may include commands for playing, rewinding, fast forwarding, pausing, stopping, any other suitable functionality directed to a podcast or portion of podcast content, or any combination thereof. (Ingrassia [0073]) which, as shown in the rejection above, teaches causing, using a hardware processor, a first user interface to be presented on a user device that indicates a plurality of categories of audio content, wherein the first user interface includes (i) a category layer corresponding to a selected category and a selected duration from the plurality of categories of audio content, wherein selecting the category layer causes an episode user interface to be presented that includes identified episodes corresponding to the selected category and the selected duration and (ii) a player layer that… presents a player window including controls for playing one of the identified episodes from the category layer; and causing the player window to be presented, wherein the player window includes controls for playing an episode associated with a first category of the plurality of categories and within the selected duration.
On pages 9-10 of the response, Applicant submits, “the cited portions of Takatsuka do not disclose or suggest the amended feature that "the first user 
On page 10 of the response, Applicant submits, “Unlike applicant's amended independent claim 1, display section 10 of Takatsuka clearly does not include both "(i) a category layer corresponding to a selected category and a selected duration from the plurality of categories of audio content, wherein selecting the category layer causes an episode user interface to be presented that includes identified episodes corresponding to the selected category and the selected duration and (ii) a player layer that, upon selection, presents a player window including controls for playing one of the identified episodes from the category layer." For at least these reasons, the proposed combination of lngrassia, Buchanon, Takatsuka, and Marriott does not disclose or suggest the method of independent claim 1. Independent claim 1 is, therefore, allowable.” Examiner respectfully disagrees.
As shown above, Ingrassia teaches causing, using a hardware processor, a first user interface to be presented on a user 
As shown in FIG.s 10A-10C of Takatsuka, display section 10 includes a list display part 71A of Artists. However, the list display part 71 may also display genres such as those in FIG. 12C. Furthermore, playing contents display part 71B is shown at the bottom portion of display section 10 and corresponds to a player window as it is playing a contents of the selected item from the list display part. Playing contents display part 71B also appears to correspond to the player window in FIG. 7D when moving from the preview-play mode to normal-play mode. Thus, Takatsuka teaches, at least, causing, using a hardware processor, a first user interface to be presented on a user device that indicates a plurality of categories of audio content, wherein the first user interface includes (i) a category layer corresponding to a selected category… wherein selecting the category layer causes an episode user interface to be presented that includes identified episodes corresponding to the selected category… and (ii) a player layer that, upon selection, presents a player window including controls for playing one of the 
Furthermore, Marriott teaches causing, using a hardware processor, a first user interface to be presented on a user device that indicates a… [first category] of audio content, wherein the first user interface includes (i) a category layer corresponding to a selected category and a… duration from the… [first category] of audio content,… and (ii) a player layer that, upon selection, presents a player window including controls for playing one of the identified episodes from the category layer;… in response to receiving a selection of the player layer of the first user interface, causing the player window to be presented, wherein the player window includes controls for playing an episode associated with a first category of [a] plurality of categories and within the… duration, as shown in the rejection above. Thus, Marriott, combined with the teachings of Ingrassia, Takatsuka and Buchanon, teaches wherein the first user interface includes (i) a category layer corresponding to a selected category and a selected duration from the plurality of categories of audio content, wherein selecting the category layer causes an episode user interface to be presented that includes identified episodes corresponding to the selected category and the selected duration and (ii) a player layer that, upon selection, presents a player window including controls for playing one of the . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 7 and 13 are substantially the same as Claim 1 and are therefore not in condition for allowance for at least the same reasons as Claim 1.
In regard to the dependent claims, dependent claims 2-6, 8-12 and 14-18 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179